         Case 1:18-cv-02223-GBD-SN Document 165 Filed 07/22/20 Page 1 of 4

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                 Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                      1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029          Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                              (206) 516-3880
        __________                                        __________                                 __________

                             Beatrice Franklin
                                                                                      E-Mail BFranklin@susmangodfrey.com
                       Direct Dial (212) 729-2021


          July 22, 2020

          VIA ECF

          The Hon. Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC, et al., No. 18-cv-2223

          Dear Judge Netburn:

          Plaintiffs Joel and Mary Rich submit this letter to ask the Court to maintain the
          discovery schedule, and reject Defendant Fox News Network LLC (“Fox”)’s
          request to extend the schedule by three months.1

          Discovery in this case began on October 4, 2019, when Plaintiffs re-served their
          first document requests following the Second Circuit’s order reversing dismissal of
          Plaintiffs’ complaint. The Court’s subsequent scheduling order provides: “All fact
          discovery shall be completed by Friday, September 18, 2020. . . . All expert
          discovery shall be completed by Thursday, December 31, 2020. This deadline is
          firm.” Docket No. 110, at 2 (emphasis added). The September 18, 2020 deadline
          is the one Fox itself proposed. See Docket No. 95. And as the Court observed, the
          parties have been aware of this deadline for over five months. See Docket No. 115,
          at 16 (“I’m telling you today – on February 10th – that the close of expert discovery
          is December 31st.”).

          Plaintiffs and Fox met and conferred regarding the schedule on July 20. Fox told
          Plaintiffs it does not expect to finish document production until the end of August,

          1
            In their June 30 joint status update to the Court, the parties agreed to submit
          competing proposals if they could not reach agreement on how to conduct the
          remainder of fact discovery. See Docket No. 155, at 3.



          7467928v1/015730
Case 1:18-cv-02223-GBD-SN Document 165 Filed 07/22/20 Page 2 of 4



July 22, 2020
Page 2



and expressed concern about conducting depositions by the fact discovery
deadline.2 Plaintiffs afterward offered the following compromise in writing with a
view towards providing more time for depositions while maintaining the Court’s
expert discovery deadline:

    •     August 14, 2020: Deadline for the substantial completion of document
          production and the exchange of privilege logs.
    •     August 24, 2020: Beginning of fact depositions
    •     October 2, 2020: Close of fact discovery
    •     October 30, 2020: Opening expert reports due
    •     November 24, 2020: Rebuttal expert reports due
    •     December 31, 2020: Close of expert discovery

Fox rejected this proposal without offering any explanation or counterproposal.

To modify a court-ordered schedule, “the moving party must demonstrate that it
has been diligent in its efforts to meet the Court’s deadlines, and that despite its
having exercised diligence, the applicable deadline could not reasonably have been
met.” Alaska Elec. Pension Fund v. Bank of Am. Corp., 306 F. Supp. 3d 610, 626
(S.D.N.Y. 2018) (internal quotation marks omitted); see also, e.g., Fed. R. Civ. P.
16(b)(4) (“A schedule may be modified only for good cause and with the judge’s
consent.”); Levy v. Young Adult Institute, 2016 WL 3637109, at *4 (S.DN.Y. June
29, 2016) (“Rule 16’s scheduling requirements are not ‘procedural niceties.’”). Fox
cannot meet this standard. Fox has given no reason why the discovery schedule in
this case needs to be extended, much less by three months, save for vague
references to the COVID-19 pandemic.3 Fox has plainly been able to access and
produce its documents despite the public health crisis, however, and Fox’s mere
preference for being able to take depositions in person is no reason to extend the
case schedule—particularly when there is little reason to believe in-person
depositions will be any more feasible in the fall.


2
 Based on Fox’s production to date, Plaintiffs anticipate deposing at most ten Fox
witnesses, as they have advised Fox.
3
  Fox raised the possibility of seeking a deposition of Julian Assange on February
10, 2020 and the Court expressed skepticism even then. See Docket No. 115, at 9
(“THE COURT: Do you think there is any real possibility you are going to depose
Julian Assange?”). Fox waited over five months before moving the Court to issue
a letter of request to depose Mr. Assange and Plaintiffs have opposed the issuance
of that letter to the extent it will delay the case. See Docket No. 163.



7467928v1/015730
Case 1:18-cv-02223-GBD-SN Document 165 Filed 07/22/20 Page 3 of 4



July 22, 2020
Page 3



Nothing prevents party document discovery from being completed within the next
few weeks. Plaintiffs plan to substantially complete their document production by
July 31. Mr. Butowsky has represented that he will begin “a meaningful production
of documents” on July 30, and he has already produced documents to Fox. Docket
No. 155, at 2. Ms. Zimmerman and Fox have been making rolling productions of
documents for over three months, and it is entirely reasonable to expect those
productions to be complete by mid-August, if not earlier. See Docket Nos. 142,
147, 155. Once document discovery is done, Plaintiffs are ready and willing to
conduct depositions remotely, as counsel for Plaintiffs have done in numerous cases
over the past several months.

Nor should third-party discovery delay the schedule. Plaintiffs do not expect to
serve any additional third-party subpoenas, and expect to depose at most four of the
third parties to whom they have already issued subpoenas. Plaintiffs are not aware
of any third-party discovery on the part of Fox (or Ms. Zimmerman) that would
warrant delay. Mr. Butowsky represented to the Court on June 30 that he “intends
to issue third-party subpoenas to various parties, including the Federal Bureau of
Investigation, the Democratic National Committee, Wikileaks, Donna Brazile, the
National Security Administration, Crowdstrike, AT&T, Google, Cathy Lanier, Sy
Hersh, Ellen Ratner, Rod Wheeler and Aaron Rich if necessary.” Docket No. 155,
at 3. Plaintiffs have yet to receive any indication that Mr. Butowsky has made
efforts to issue these subpoenas. Mr. Butowsky’s decision to seek overbroad and
irrelevant third-party discovery less than two months before fact discovery is
scheduled to close is not a reason to extend the Court-ordered schedule.4


4
  Earlier this evening, Mr. Butowsky filed a letter-motion seeking a three-month
extension of the fact discovery deadline. See Docket No. 164. Mr. Butowsky did
not previously inform Plaintiffs of his intention to file this motion, much less meet
and confer with Plaintiffs, which is reason alone to deny it. See the Court’s
Individual Rules of Practice in Civil Cases II(d), III(a). This is the second time in
recent weeks that Mr. Butowsky has improperly filed a motion without satisfying
the meet-and-confer requirement. See Docket Nos. 159, 160. In any event, Mr.
Butowsky can no more satisfy Rule 16(b)(4)’s good cause standard than can Fox.
Mr. Butowsky has been made well aware of the discovery deadlines, even while
proceeding pro se. And he has participated actively in discovery and produced
documents in related litigation—and to Fox in this case—illustrating both that there
is no excuse for his delay here and that he has already done a substantial amount of
the work that needs to be done to complete his discovery obligations. See, e.g.,
Docket No. 142, at 2 (Fox notifying the Court in April that Mr. Butowsky had
already produced documents); (Aaron) Rich v. Butowsky, 18-cv-681 (RJL)
(D.D.C.), Docket No. 116 (describing Mr. Butowsky’s active litigation, including


7467928v1/015730
Case 1:18-cv-02223-GBD-SN Document 165 Filed 07/22/20 Page 4 of 4



July 22, 2020
Page 4



Plaintiffs have been diligently pursuing discovery in this case since it was remanded
from the Second Circuit, nearly a year ago in September 2019. Joel and Mary Rich
deserve to have their claims resolved on the firm timeline the Court set in February.
Fox’s delay should not be rewarded. Accordingly, Plaintiffs respectfully request
that the Court maintain the current discovery schedule and reject Fox’s request for
a three-month extension.

Sincerely,

/s/ Beatrice Franklin

Beatrice Franklin




in late 2019 despite claim that health issues necessitated an extension of discovery);
id., Docket Nos. 156, 220 (noting Mr. Butowsky’s recent active litigation against
Aaron Rich’s counsel).


7467928v1/015730
